EXHIBIT B
                                                      EXHIBIT 2:
                                 THE MARKET FOR MILLER ENERGY SECURITIES WAS EFFICIENT

                                           COMMON STOCK                                           PREFERRED SERIES C & D
NYSE TRADED

CAMMER FACTOR 1:
Average Weekly Trading
Volume (exceed 1-2%)

CAMMER FACTOR 2:                                                                  158 reports from 15 firms.
Analyst Coverage1
CAMMER FACTOR 3:
Market Makers2
CAMMER FACTOR 4:
S-3 Eligibility3
CAMMER FACTOR 5:             •    Statistically significantly more likely to       •   Statistically significantly more likely to experience
Cause and Effect                  experience statistically significant price           statistically significant price movement on news that updated
                                  movement on earning announcements than on            the market regarding the Company’s ability to pay dividends
                                  “no news.”                                           or to trade on an exchange than on “no news.”
                             •    Statistically significantly greater volume on    •   KPMG’s purported expert has “no opinion” regarding
                                  earnings announcements than on “no news.”            whether relevant information was impounded quickly and
                                                                                       does not dispute the cause-and-effect relationship for news
                             •    KPMG’s purported expert does not dispute
                                                                                       tested.
                                  efficiency.



      1
        The analyst reports discussed the Preferred Stock and factors relevant to Preferred Stock investors.
      2
        The number of market makers for the Preferred Stock is unavailable, but KPMG concedes no need for market makers for NYSE securities.
      3
        Miller Energy was eligible to and filed Forms S-3 during the Class Period; only ineligible following its late Form 10-K filings.
KROGMAN FACTOR:                                                                 16th-41st percentile of the combined NYSE and NASDAQ.
Market Capitalization of
the Company
KROGMAN FACTOR:                                                                 KPMG concedes until last 8 months of Class Period:
Bid-Ask Spread
                                                                                 •   Spread only increased with risk of delistment or bankruptcy
                                                                                     grew.
KROGMAN FACTOR:                                                                 KPMG concedes no ability to risklessly profit.
Autocorrelation
ADDITIONAL:                                                                    Number unavailable, but KPMG concedes numerous institutions
Institutional Ownership                                                        held.4

ADDITIONAL:                                                                     KPMG concedes no structural reason options could not trade.
Option Trading
ADDITIONAL:
Sufficient Liquidity
ADDITIONAL:
Quick Execution




       4
         Institutional Series C holders included: Brick Asset Management, Inc., Crow Point Partners, Quadrant Capital Group, Spirit of America
       Management Corp., Scholtz & Co LLC, Swiss-Asia Financial Services Pte Ltd and Theme/Value Investments. Institutional Series D holders
       included: Wells Fargo & Co., Spirit of America Management Corp., Sun Life Financial Inc., and Teachers Insurance & Annuity of America.
